Citation Nr: 1446398	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.

3.  Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter disease of the left knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

These matters were previously before the Board in September 2012, at which time they were remanded for further development.  In compliance with the remand directives, the following development was completed: (1) the Veteran was notified of the basis for the June 1983 denial of his claim of service connection for a seizure disorder and inform him what evidence is needed to reopen the claim; (2) recent VA treatment records dated from July 2009 were obtained; (3) the report of an August 2007 VA audiology consultation was obtained; (4) the Veteran was notified that he may submit lay statements concerning the symptomatology and impairment resulting from his disabilities; (5) VA provided an examination to determine the extent and severity of the Veteran's left knee disability; and (6) VA provided an examination to determine the nature, extent, onset, and etiology of the Veteran's hearing loss disability.  The Board finds that the agency of original jurisdiction substantially complied with the September 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

In April 2014, the Board requested a medical expert opinion from a member of the Veterans Health Administration (VHA).  The requested opinion was subsequently promulgated in June 2014, and the Veteran was provided with a copy of this opinion in July 2014 and given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  The Veteran responded in July 2014 with an informal hearing presentation (IHP).

The issues of the Veteran's reopen seizure disorder and his TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence stands in equipoise as to whether the Veteran's bilateral hearing loss is related to his active service.

2.  In an unappealed June 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a seizure disorder.

3.  Evidence added to the record since the June 1983 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for a seizure disorder and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's Osgood-Schlatter disease of the left knee has been productive of pain and flare-ups, but has not been productive of motion limited to less than 130 degrees of flexion or less than 0 degrees of extension, arthritis, instability, meniscal conditions, or other significant abnormality.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2014).

2.  The June 1983 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  Evidence added to the record since the June 1983 rating decision, denying service connection for a seizure disorder, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).
 
4.  The criteria for a disability rating in excess of 10 percent for Osgood-Schlatter disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5000-5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in October 2012.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his private treatment.  Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided examinations concerning his left knee disability in January 2013.  The Board finds that the examinations are adequate as the examiners reviewed the Veteran's relevant medical history and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, VA treatment records from July 2009 document that Veteran's report that he is in receipt of retirement benefits, which may be from the Social Security Administration (SSA).  Because the Veteran has not indicated that he is receipt of disability benefits, the Board finds that VA is not required to request his SSA records, if any, as it has not been shown that records pertaining to his retirement benefits are relevant to the claims that are presently before the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Notably, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Here, the Veteran's STRs do not include complaints, diagnoses, or treatment of hearing loss.  These records do, however, include reports of an audiometric test that was conducted upon his separation from active service.  It is of note that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's STRs are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone thresholds are contained in the parentheses.  The entrance and separation examination reports indicate that pure tone thresholds, in decibels, were as follows:



Hz

500
1000
2000
3000
4000
Date
Add
15
10
10
10
5
Oct
1967
R
15 (30)
10 (20)
10 (20)
Not Recorded
15 (20)

L
15 (30)
10 (20)
10 (20)
Not Recorded
15 (20)

The results show audiometric test result thresholds at 500, 1000, 2000, and 4000 Hz at no greater than 30 decibels, a threshold that was reached at only one of the tested frequencies.  Thus, any impairment in hearing that existed upon the Veteran's separation from active service does not qualify as a disability by VA standards.  Additionally, the examining clinician noted that the Veteran's ears were normal upon separation and the Veteran executed a self-reported medical history upon separation in which he endorsed that he has never had any "ear, nose or throat trouble" nor has he had any illness or injury other than those already listed.  Notwithstanding this evidence, the Board recognizes that under Hensley, service connection may be established by way of evidence showing that the Veteran's hearing loss is causally related to his service.

With regard to postservice evidence, the Veteran's claims file is negative for treatment records that pertain to the claimed disability prior to his October 2008 claim of entitlement to service connection for hearing loss.  In the report of an August 2007 audiology consult, during which the Veteran was diagnosed with mild to moderately severe mixed hearing loss, bilaterally, the Veteran reported that he has experienced a gradual loss of hearing sensitivity over several years and that he has a history of military, occupational, and recreational noise exposure.

In November 2012, VA provided an audiological examination in which speech audiometry revealed speech recognition scores of 96 percent in each ear.  The examination report indicates that pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
25
25
45
45
45
LEFT
25
20
40
45
45

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service because the audiogram conducted upon his separation from service indicates that his hearing was within normal limits at that time, no complaints of hearing loss or ear-related complaints were found in the claims file, and the Veteran's hearing loss had onset approximately four years before the November 2012 examination.  

Upon review of the record, the Board finds that the November 2012 examiner incorrectly stated that the Veteran's claims file was negative for ear-related complaints, as the Veteran has complained of otitis media.  Thus, the Board finds that the examiner may have failed to engage in a comprehensive review of the claims file before offering an opinion and affords little probative value to this opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In a February 2014 IHP, the Veteran's representative contended that a 2005 report authored by the Institute of Medicines (IOM) indicates that those who are discharged from the military with slight noise-induced high frequency hearing loss (e.g., 15-30 decibels at 6000 Hertz) will likely exhibit greater hearing loss as they age in comparison to those who had normal hearing at discharge (0 decibels).

In a June 2014 VHA opinion that was endorsed by an otolaryngologist, a VA audiologist provided the following opinion:

Although permanent significant threshold shifts from entrance to exit cannot be determined with certainty from the documentation provided in the [V]eteran's service record, it is clear that the [V]eteran's hearing threshold configuration at separation does not suggest a noise induced hearing loss.  Furthermore, [V]eteran's report of delayed onset approximately 41 years post-service is not supported by current research on noise induced hearing loss.  It is the opinion of this examiner that [V]eteran's claimed hearing loss is less likely than not due to military noise exposure.  It is more likely that [V]eteran's current hearing loss is more likely due to his occupational/recreational noise exposure, aging, or other factors.

The Board notes here that in multiple statements, to include a July 2014 IHP, the Veteran contended that he has experienced hearing loss since service and that it has worsened in recent years.  The Board finds these reports highly probative, as the Veteran is competent to offer this information.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a layperson is competent to report on the onset and recurrence of symptoms).  Accordingly, the Board finds that the Veteran's hearing loss did not have onset in recent years.  Thus, as the June 2014 opinion relies heavily upon an incorrect factual premise-that he has only experienced delayed onset hearing loss-the Board finds that it must afford little probative value to this opinion.  Notwithstanding the audiologist's error, the Board observes that a showing of delayed onset hearing is not necessarily fatal to the Veteran's claim, as the audiologist acknowledged that IOM's 2005 report did not rule out the existence of delayed-onset noise induced hearing loss.  Thus, the Board finds that the evidence stands in equipoise with regard to whether there is a reasonable basis for delayed-onset hearing loss based on previous exposure to loud noise.

In addition, it appears as though the audiologist relied on the fact that the Veteran demonstrated "normal" hearing upon separation to support her conclusion that the Veteran's hearing loss may not be attributed to his active service.  The Board notes, however, that a showing of hearing loss in service or upon separation is not necessary in order to establish service connection.  See generally Hensley, 5 Vet. App. at 159-60.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence stands in equipoise as to whether the Veteran's hearing loss had its onset in service.

III.  Reopening the Claim of Service Connection for a Seizure Disorder

In a June 1983 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a seizure disorder, which the Veteran contended had onset within one month of his separation from active service.  The Board finds that the Veteran did not initiate an appeal with the June 1983 rating decision nor did VA receive new and material evidence within one year of that rating decision, and thus, that decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  In so finding, the Board notes that VA treatment records that are material to the Veteran's claim are dated January 1984 and June 1984, but were received in August 1984 and July 1986.  While VA records are generally considered constructively in the possession of VA adjudicators during the consideration of a claim, the constructive notice doctrine is not applicable to VA adjudications dated prior to July 21, 1992.  See Bell v. Derwinski, 2 Vet. App. 611, (1992); Lynch v. Gober, 11 Vet. App. 22, 29 (1997), vacated and remanded on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), reinstated 12 Vet. App. 391 (1999).  Thus, new and material evidence was not received within one year of the June 1983 rating decision and the Board must therefore determine whether the Veteran's claim of entitlement to service connection may be reopened before reaching the merits of this claim.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection in June 1983 because the Veteran's STRs are negative for complaints, treatment, or diagnosis of a seizure disorder, and the medical evidence of record reveals no finding of a seizure disorder.  These elements are the unestablished facts that are necessary to substantiate the Veteran's claim.  VA treatment records received after the June 1983 rating decision became final include a March 2009 statement by the Veteran's daughters in which they reported that they have observed the Veteran have seizures and VA treatment records dated April 2009 that indicate that VA has prescribed Dilantin-an anti-epileptic drug-to treat a seizure disorder.  This evidence triggers VA's duty to provide an examination and obtain an opinion concerning the Veteran's current condition.

Accordingly, the Board finds that evidence submitted post- June 1983 relates to an unestablished fact that is necessary to substantiate the claim and the claim must be reopened.  To this extent, the appeal is granted.  As discussed below, the Board must now remand this claim so that the RO may adjudicate the merits of the claim in light of the new evidence.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010) ("When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  This is because the RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104].").

IV.  Increased Rating for Left Knee Disability

By way of background, the RO granted service connection for Osgood-Schlatter disease of the left knee in a February 1968 rating decision.  Multiple subsequent rating decisions assigned ratings of either 0 or 10 percent.  In August 1998, the RO issued a rating decision that denied the Veteran's request for a compensable evaluation.  The Veteran neither expressed disagreement with this disability evaluation nor was any new and material evidence received by VA within one year of the August 1998 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  As such, the August 1998 rating decision became final.  In August 2008, VA received the claim that led to this appeal.  The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from August 2007.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above and VA must determine the overall functional impairment due to these factors in evaluating the severity of a joint disability.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 provides that a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.

The Board has also considered the rating criteria for degenerative arthritis; recurrent subluxation and lateral instability; and the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259.

Notably, evaluating the same manifestation of a disability under different diagnoses, or "pyramiding," is prohibited.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.

Here, the report of a November 2008 VA examination documents the Veteran's reports that he is unable to kneel or put pressure on his left knee, he has pain with walking, he makes occasional use of a cane, and he has chronic daily symptoms without flare-ups.  Physical examination revealed a prominent left anterior tibial tubercle that was not inflamed or tender to pressure.  The examiner recorded a range of motion from 0 degrees of extension to 130 degrees of flexion and documented that there was no pain with either movement and that there was no change in range of motion due to pain, spasm, tenderness, or fatigue after three repetitions were completed.  The Veteran was also negative for instability, effusion, or other significant abnormality.

During the January 2013 VA examination, the Veteran reported that he has flare-ups that impact the function of his knee such that he cannot lean on it and he experiences pain with twisting motions.  Physical examination revealed no objective evidence of painful motion on extension and flexion, and the examiner recorded a range of motion from 0 degrees of extension to 140 degrees or greater of flexion.  There was no limitation in the Veteran's range of motion following repetitive-use testing.  The examiner noted that there was no tenderness or pain to palpation, there was no evidence or history of subluxation or dislocation, and the Veteran demonstrated normal muscle strength, anterior stability, posterior stability, and medial-lateral stability.  The examiner also noted that the Veteran does not have and has never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Additionally, the examiner noted that the Veteran does not use assistive devices nor does he have any meniscal conditions, scars related to his left knee disability, or degenerative or traumatic arthritis.  Notably, the examiner noted that the Veteran demonstrated pain on movement, but the examiner's findings also show that such pain was not productive of functional impairment.

Generally, for the period on appeal, VA treatment records are negative for reports of any limitation in range of motion that is compensable by VA standards.  Nevertheless, the Veteran's disability has resulted in pain, which entitles him to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.  In addition, because the Board finds that the Veteran's disability is not productive of arthritis, subluxation or instability, or meniscal conditions, the Veteran does not meet the criteria for a rating under Diagnostic Codes 5003, 5257, 5258, and 5259.  As a result, there is no schedular basis for assignment of a rating higher than 10 percent for the Veteran's service-connected left knee disability.

For the foregoing reasons, the Board finds that the preponderance of evidence is against assigning higher, or additional, ratings for the Veteran's service-connected left knee disability.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral hearing loss is granted.

New and material evidence to reopen the claim for service connection for a seizure disorder has been presented; to this extent, the appeal is granted.

An evaluation in excess of 10 percent for Osgood-Schlatter disease of the left knee is denied.

REMAND

In light of the Veteran's diagnosis of a seizure disorder, the Board finds that VA must provide an examination and obtain an opinion as to whether this disorder is related to his active service.  38 U.S.C.A. § 5103A.  Thus, the Veteran should be scheduled for an examination to assess the nature of any diagnosed seizure disorder and obtain a medical opinion concerning the etiology of this condition.

Additionally, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then the issue of entitlement to TDIU is part of the increased rating claim and should be considered in connection with that rating claim.  Id.  

Here, the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, during his November 2008 examination, the Veteran reported that his ability to work has been affected by his service-connected left knee disability.  He reported that he stopped work detailing cars two years prior to that examination because he was no longer able to climb under cars due to knee pain and VA treatment records from July 2009 document a similar report.  Notwithstanding a January 2013 examination report note that indicates that the Veteran's left knee disability has not had an impact on his ability to work, there is no conclusive evidence concerning the Veteran's ability to secure and follow substantially gainful employment.  Thus, the proper remedy is to remand the TDIU issue for all required development and adjudication.

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  Thus, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that a remand is warranted so that the issue of whether the Veteran is entitled to an extraschedular rating for his left knee disability, alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities may be considered in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate a TDIU and VA's and the Veteran's responsibilities to provide evidence.  The Veteran should be provided an appropriate amount of time to respond to this notification, which should be associated with the claims folder.

2.  Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the onset of the Veteran's seizure disorder and those who have observed the Veteran, describing their impressions of the impact that his service-connected disabilities have had on his ability to work.

3.  After associating any records obtained by way of the above development, schedule the Veteran for an examination to evaluate his seizure disorder.  All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

The examiner is asked to opine as to the nature, etiology, and onset of any diagnosed seizure disorder.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any seizure disorder found to be present was incurred in or aggravated by the Veteran's period of active service, became manifest within one year of his discharge from active service, or is otherwise related to his active service.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  After completing the above development, schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, in order to determine entitlement to a TDIU.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.

The claims folder, and any newly associated evidence, must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

5.  Thereafter, the RO should consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected left knee and bilateral hearing loss disabilities in addition to any other disabilities for which he may be service connected at that time.

6.  Readjudicate the appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


